DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is non-final as examiner incorrectly thought claim 12 was dependent on claim 10(as shown in the combining of claims 10 and 12 together in the reasons for allowance).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the reinforcement component is a thermoset or not as claim 1 states it has a curing temperature but claims 2, 5, and 6 indicate it can be a thermoplastic.  For the purposes of examination, the curing temperature of the reinforcement component is considered to mean the curing or softening temperature of the reinforcement component. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 13, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wong et al.(US Publication 2015/0298388).
Wong et al. discloses a method of making a panel comprising placing an uncured skin on a first mold surface(116), applying an adhesive film(36) to a thermoplastic stiffener which makes it active for co-bonding, applying the stiffener to the uncured skin, engaging the stiffener with a second mold portion, and heating the press to cure the skin and bond the skin and stiffener together.([0060]-[0062])  Since the skin and stiffeners are located in a press which applies pressure, the press parts have to be moved together each other(actuated).  The thermoplastic component has a softening point of 400 F while the thermosetting component cures at a temperature below that of the thermoplastic.[0056]  The press is placed inside an autoclave, which heats the press and the panel components.
Regarding claim 2, Wong et al. shows the stiffener being thermoplastic and the skin being thermosetting.[0061]  As the panel components are heated to the curing temperature, one in the art would understand the press portions would be heated to the same temperature as they are in the autoclave with the panel components. 
Regarding claims 5 and 6, the adhesive film applied to bond the layers together is a thermoplastic film made of polyethersulfone.[0043]
Regarding claim 9, Wong et al. discloses the molds with the skin and stiffeners can be placed in a vacuum bag, which would apply suction to the press.[0055]
Regarding claim 13, Wong et al. shows the stiffener can be a I or hat shape.(Figures 17 and 18)
Regarding claim 15, Wong et al. assembles multiple uncured plies to form the panel.[0057]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. as disclosed above.
Regarding claims 3 and 4, Wong et al. is silent as to the specifics of the pressure and time of bonding though Wong et al. does disclose a temperature of 350F.[0060]  It would have been obvious to one of ordinary skill in the art at the time of filing to choose any pressure and length of time for the cure dependent on the materials used and the thickness of the parts and that such would have been within the skill of one of ordinary skill in the art to determine absent unexpected results.  
Regarding claim 11, Wong et al. shows the top mold can be complementary to the stiffeners(Figure 16) though it does not show this in combination with a bottom mold,  It would have been obvious to one of ordinary skill in the art at the time of filing to use a top mold which had a complementary shape to that of the stiffeners in the process of Figure 17 since this would assist in maintaining the stiffener shape during the curing process.[0060]
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. as applied to claim 1 above, and further in view of Belisle et al. (US Publication 2018/0370163).
Wong et al. does not disclose pre-heating the press to a temperature below the curing temperature.  Belisle et al. it is known to pre-heat to a temperature lower than the curing temperature in order to debulk the fiber layers to remove volatiles.([0057];[0063])  It would have been obvious to one of ordinary skill in the art at the time of filing to pre-heat the press to a temperature lower than the curing temperature to debulk the panel component to remove volatiles as taught by Belisle et al.([0057];[0063])
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. as applied to claim 1 above, and further in view of Kallinen(US Patent 8,057,623).
Wong et al. does not disclose how the stiffeners are made.  Kallinen teaches it is known to make stiffeners using a mold which shapes them. (Figures 12 and 13)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a mold to form the stiffeners of Wong et al. since they have to be shaped in some manner and Kallinen shows it is known to shape stiffeners using molds.(Figures 12 and 13)
Claims 1-4, 7, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al.(US Publication 2008/0302915) in view of Evans et al.(US Patent 6,431,850).
Yip et al. discloses a method of making a composite panel by curing a reinforcing element, placing the cured component in contact with one side of a press, applying an adhesive to the cured component on the side facing away from the press, placing an uncured skin on the cured component, and applying heat and pressure to cure the skin and bond it to the cured component.(Abstract; Figure 5, [0041]-[0044])  Since the skin and stiffeners are located in a press which applies pressure, the press parts have to be moved together each other(actuated).  As heat is applied to the assembly, the press would end up heated.  The reference does not disclose the press is heated to a lower curing temperature than that of the cured component.  It does disclose however that the skin can be made of a different material than the cured component.[0041]  Evans et al. disclose that different materials require different curing temperatures.(Col. 7, ll. 43-44)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a different material for the skin than the cured component, which would result in a different curing temperature being required since Yip et al. discloses a different material can be used and since Evans et al. discloses that different material require different temperatures  and therefore the press could be heated to higher or lower than the curing temperature of the cured component dependent on the skin material chosen, since those are the only two choices.
Regarding claims 3, Wong et al. is silent as to the specifics of the pressure of bonding.  It would have been obvious to one of ordinary skill in the art at the time of filing to choose any pressure for the cure dependent on the materials used and the thickness of the parts and that such would have been within the skill of one of ordinary skill in the art to determine absent unexpected results.  
Regarding claim 4, Yip et al. discloses an exemplary curing cycle at 350F for 60-120 minutes for the cured component[0040] and states a similar process and be used for the skin.[0041]  This indicates there is a material which cures at these conditions.  One in the art would appreciate that either the cured component or the skin could be made of this material and thus cured at this temperature and time since Yip et al. discloses it can be used for either.[0041]
Regarding claim 9, Yip et al. discloses the reinforcing element can be placed in a vacuum bag, which would apply suction to the press prior to curing to apply pressure.]0036]  It would have been obvious to one of ordinary skill in the art at the time of filing to place the press with the cured component and uncured skin under vacuum for the same reasons, i.e. to apply pressure to the assembly.
Regarding claim 11, Yip et al. shows a press surface complementary to the cured component shape.(Figure 6)
Regarding claim 13, Yip et al. shows the stiffener can be a bell shape.(Figure 2)
Regarding claim 14, Yip et al. shows shaping the reinforcing component before it bonds to the skin.(Figure 2)
Regarding claim 15, Yip et al. does not disclose assembling multiple uncured plies to form the panel.  However, making a skin of multiple layer is extremely well-know and conventional in the component arts and would have been obvious for this reason.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. and Evans et al. as applied to claim 7 above, and further in view of Carson Jr. et al.(US Publication 2016/0082650).
The references cited do not disclose using flame, corona, or plasma treatment to aid in bonding the stiffener to the skin.  Carson Jr. et al. disclose it is known to treat a material to improve bonding to a thermosetting material even when using an adhesive.[0069]  It would have been obvious to one of ordinary skill in the art at the time of filing to use flame, corona, or plasma treatment on the stiffener to aid in bonding the stiffener to the skin even when using an adhesive as taught by Carson Jr. et al.[0069]
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. and Evans et al. as applied to claim 1 above, and further in view of Belisle et al.
The references cited above do not disclose pre-heating the press to a temperature below the curing temperature.  Belisle et al. it is known to pre-heat to a temperature lower than the curing temperature in order to debulk the fiber layers to remove volatiles.([0057];[0063])  It would have been obvious to one of ordinary skill in the art at the time of filing to pre-heat the press to a temperature lower than the curing temperature to debulk the panel component to remove volatiles as taught by Belisle et al.([0057];[0063])


Allowable Subject Matter
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 16-18, the prior art of record does not teach or clearly suggest joining a consolidated material to a non-consolidated material under pressure and heat in a press wherein the non-consolidated material is cured when it is bonded to the consolidated material.  This is considered to require that the non-consolidated material is not consolidated during the pressing and curing as consolidating it during the curing would not be “cur[ing] the nonconsolidated material”.  It is noted that curing is conspired to require the material which is cured to be curable, i.e. thermosetting.
Response to Arguments
Examiner apologizes for incorrectly listing claim 12 as allowable as she thought it was dependent on claim, as can be seen from the reasons for allowance which grouped them together.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746